Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  Drawings
The drawings filed on 12/17/18 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
In Figure 4 the right arrow of 12ld should not extend beyond the surface of the housing body 12.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability.
 

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lawrence Oliverio on 3/17/21.
	Application is changed as follows:
Abstract line 5, change "the distal arm or member or member” to – the distal arm or member –.

Specification pg 28, [00109], change "actuator 12 is mountable” to – actuator 10 is mountable –; change "between the actuator 12” to – between the actuator 10 –; and change "away from the actuator 12” to – away from the actuator 10 –.
Specification pg 46, [00166], change "when the actuator 12” to – when the actuator 10 –.
Specification pg 47, [00168], change "actuator 12 is mountable” to – actuator 10 is mountable –; change "between the actuator 12” to – between the actuator 10 –; and change "away from the actuator 12” to – away from the actuator 10 –.
Specification pg 53, [0154], change "the actuator 12 when the actuator 12 is mounted” to – the actuator 10 when the actuator 10 is mounted –; and change "actuator 12 and cooling device 800” to – actuator 10 and cooling device 800 –.
Specification pg 63, [0182], change "the Fig. 25A actuator 12” to – the Fig. 25A actuator 10 –; change "insertion of the actuator 12” to – insertion of the actuator 10 –; and change "after the actuator 12” to – after the actuator 10 –.
Claim 8, third from last line, change "(504)” to – (504aa) –.
Claim 15, tenth from last line, change "(504)” to – (504aa) –.
Claim 15, last line, change "to the clamp plate,” to – to the clamp plate. –.
 –.
Allowable Subject Matter
Claims 8-21 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Tan et al (US 2014/0353875, already of record), Husky Injection Molding (WO 0178962, already of record), Synventive Molding Solutions (WO 2015183332, already of record) and Moldmasters Limited (WO 2009052611, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  a heat conductive distal arm (502), having opposing first and second ends, and in slidable heat conductive engagement within a slot in the proximal base (504aa), and a spring loaded interconnection (SLI) disposed between the proximal base (504aa) and the distal arm (502) and biasing the first end of the distal arm (502) under spring loaded compression into thermally conductive contact with the clamp plate, wherein heat is transmitted from the heated manifold to the actuator housing, and the cooling apparatus transmits heat from the actuator housing, via the proximal base (504aa), the spring loaded interconnection (SLI) and the distal arm (502), to the clamp plate, the spring loaded interconnection (SLI) comprising a heat transmissive rod (507) in slidable heat conductive engagement within a slot in the proximal base (504aa), and the heat transmissive rod (507) having one end under spring loaded compression in thermally heat conductive contact with the second end of the distal arm (502).
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743